DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mizuno et al. (US 2015/0280230).
Regarding claim 1, Mizuno et al. discloses in Figs 1-53, a non-aqueous electrolyte ([0076]-[0080]) comprising: lithium bis fluoro sulfonyl imide as a lithium salt ([0188]-[0190]); and a nitrile-based organic solvent ([0188]-[0190]), wherein the concentration of the lithium salt is 3.5 M or more ([0188]-[0190]).

Regarding claim 2, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the concentration of the lithium salt is 3.5 M to 6 M ([0188]).



Regarding claims 4 and 5, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the nitrile-based organic solvent is acetonitrile ([0188]).

Regarding claim 6, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses an organic solvent selected from the group consisting of an ester-based solvent, an ether-based solvent, a carbonate-based solvent, and a combination thereof ([0078], all listed).

Regarding claim 7, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses an additive ([0080]).

Regarding claim 8, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the additive is vinylene carbonate (VC) ([0080]).

Regarding claim 10, Mizuno et al. discloses in Figs 1-53, a lithium secondary battery ([0003], [0094]) comprising: a positive electrode ([0091]); a negative electrode ([0091]); a separator ([0081], [0091]) interposed between the positive electrode ([0091]) and the negative electrode ([0091]); and the non-aqueous electrolyte ([0078]) as set forth above.



Regarding claim 12, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the cyclic carbonate compound comprises any one selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), and a mixture of two or more thereof ([0078], all listed).

Regarding claim 13, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the linear carbonate compound comprises any one selected from the group consisting of dimethyl carbonate (DMC), diethyl carbonate (DEC), ethylmethyl carbonate (EMC), and a mixture of two or more thereof ([0078], all listed).

Regarding claim 14, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the ether-based compound comprises diethyl ether ([0078]).

Regarding claim 15, Mizuno et al. discloses all of the claim limitations as set forth above and also discloses the ester-based compound comprises y-butyrolactone ([0078]).

Claims 1-7, 10-13 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Singh et al. (US 2016/0149262).
Regarding claim 1, Singh discloses a non-aqueous electrolyte ([0011]-[0021]) comprising: lithium bis fluoro sulfonyl imide as a lithium salt ([0022]); and a nitrile-based organic solvent ([0022]), wherein the concentration of the lithium salt is 3.5 M or more ([0022], [0026]-[0028], [0040]-[0041]).

Regarding claim 2, Singh discloses all of the claim limitations as set forth above and also discloses the concentration of the lithium salt is 3.5 M to 6 M ([0022], [0026]-[0028], [0040]-[0041]).

Regarding claim 3, Singh discloses all of the claim limitations as set forth above and also discloses the lithium salt further comprises lithium hexafluoro phosphate ([0025]).

Regarding claims 4 and 5, Singh discloses all of the claim limitations as set forth above and also discloses the nitrile-based organic solvent is acetonitrile ([0021], [0022], [0028]).

Regarding claim 6, Singh discloses all of the claim limitations as set forth above and also discloses an organic solvent selected from the group consisting of an ester-based solvent ([0021], [0022]), an ether-based solvent ([0028]), a carbonate-based solvent ([0021], [0022]), and a combination thereof ([0021], [0022], [0028]).



Regarding claim 10, Singh discloses a lithium secondary battery ([0002], [0003]) comprising: a positive electrode ([0002], [0003]); a negative electrode ([0002], [0003]); a separator ([0002], [0003]) interposed between the positive electrode ([0002], [0003]) and the negative electrode ([0002], [0003]); and the non-aqueous electrolyte ([0011]-[0021]) as set forth above.

Regarding claim 11, Singh discloses all of the claim limitations as set forth above and also discloses the carbonate-based solvent comprises a cyclic carbonate compound or a linear carbonate compound ([0021], [0022], both listed).

Regarding claim 12, Singh discloses all of the claim limitations as set forth above and also discloses the cyclic carbonate compound comprises ethylene carbonate (EC), ([0021], [0022]).

Regarding claim 13, Singh discloses all of the claim limitations as set forth above and also discloses the linear carbonate compound comprises any one selected from the 

Regarding claim 15, Singh discloses all of the claim limitations as set forth above and also discloses the ester-based compound comprises y-butyrolactone ([0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (US 2015/0280230) as applied to claim 7 above, and further in view of Hallac et al. (US 2014/0186723).
Regarding claim 9, Mizuno et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the additive is added in an amount of 0.1 wt% to 10 wt% based on the total weight of the non-aqueous electrolyte.
Hallac et al. discloses in Figs 1-10, a lithium secondary battery ([0002]) including a non-aqueous electrolyte comprising an additive comprising VC at 1 wt% ([0041]).  This configuration enhances cycle life performance of the battery ([0041]).
Mizuno et al. and Hallac et al. are analogous since both deal in the same field of endeavor, namely, batteries.
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US 2016/0149262) as applied to claim 7 above, and further in view of Hallac et al. (US 2014/0186723).
Regarding claims 8 and 9, Singh discloses all of the claim limitations as set forth above but does not explicitly disclose and additive comprising VC is added in an amount of 0.1 wt% to 10 wt% based on the total weight of the non-aqueous electrolyte.
Hallac et al. discloses in Figs 1-10, a lithium secondary battery ([0002]) including a non-aqueous electrolyte comprising an additive comprising VC at 1 wt% ([0041]).  This configuration enhances cycle life performance of the battery ([0041]).
Singh and Hallac et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the additive of Mizuno et al. as VC at the amount disclosed by Hallac et al. to enhance battery cycle life performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Angell et al. (US 2011/0143212) discloses in Figs 1-26, a lithium secondary battery ([0003]) including a non-aqueous electrolyte comprising an additive comprising VC at 2 wt% ([0026], [0030]).  This configuration enhances cycle performance of the battery ([0026], [0030]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725